          Case 1:17-cv-02130-RDM Document 51 Filed 06/03/21 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                     )
 THE BRADY CENTER TO PREVENT GUN                     )
 VIOLENCE,                                           )
                                                     )
                 Plaintiff,                          )
                                                     )      Civil Action No. 17-2130 (RDM)
          v.                                         )      Consolidated with 18-2643 (RDM)
                                                     )
 U.S. DEPARTMENT OF JUSTICE, et al.,                 )
                                                     )
                 Defendants.                         )
                                                     )

                                    JOINT STATUS REPORT

         Pursuant to this Court’s April 19, 2021 Minute Order, Plaintiff, the Brady Center to Prevent

Gun Violence (“Brady Center”), and Defendants, the United States Department of Justice and the

Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”), respectfully submit this Joint

Status Report to apprise the Court of the status of these consolidated Freedom of Information Act

cases.

         The parties stated in their April 19, 2021 Joint Status Report (ECF No. 50) that on March

1, 2021, ATF informed the Brady Center that its production of the narrative reports responsive to

the Brady Center’s First Warning Letter Request was complete. On March 15, 2021, the Brady

Center raised its concerns regarding the completeness of ATF’s production based on its analysis

of the production against publicly available information. The parties also informed the Court that

on April 1, 2021, ATF produced 1,524 pages responsive to the Brady Center’s Second Warning

Letter Request, ATF informed Plaintiff that it determined that 106 narrative reports responsive to

the First Warning Letter Request had been overlooked, ATF intended to process and produce 91

of the 106 narrative reports by May 15, 2021, and that ATF needed an additional 30 days to
         Case 1:17-cv-02130-RDM Document 51 Filed 06/03/21 Page 2 of 3




continue to investigate Plaintiff’s concern about its production of narrative reports responsive to

the First Warning Letter Request.

       In response to Plaintiff’s inquiry about its analysis of ATF’s production against publicly

available information, ATF informed Plaintiff that there are missing inspection reports. However,

the date range of the publicly available information does not perfectly align with the date range of

Plaintiff’s First Warning Letter Request and determining which reports are missing will take more

time than originally anticipated. ATF will provide the Brady Center an update on the investigation

in 45 days and will produce the missing reports as they are discovered. ATF also anticipates that

it will be able to provide the 91 missing narrative reports referenced above and the missing

narratives from ATF’s February and March 2021 productions responsive to Plaintiff’s Second

Warning Letter request by June 11, 2021.

       In addition, ATF continues to produce records responsive to the Brady Center’s Second

Warning Letter Request. On May 3, 2021, ATF produced 1,751 pages responsive to the Brady

Center’s Second Warning Letter Request. On June 1, 2021, ATF produced 1,542 pages responsive

to the Brady Center’s Second Warning Letter Request.

       Accordingly, the parties respectfully propose that they file another joint status report by

July 19, 2021. A proposed order is attached.




                                               -2-
         Case 1:17-cv-02130-RDM Document 51 Filed 06/03/21 Page 3 of 3




Respectfully submitted,
                                           CHANNING D. PHILLIPS, D.C. Bar #415793
 /s/ Kevin T. Barnett                      Acting United States Attorney
 Kevin T. Barnett (D.C. Bar No. 1003410)
 Piliero Mazza                             BRIAN P. HUDAK
 888 17th Street, NW, 11th Floor           Acting Chief, Civil Division
 Washington, DC 20006
 (202) 857-1000                            By:    /s/ Michael A. Tilghman II
 kbarnett@pilieromazza.com                         MICHAEL A. TILGHMAN II
                                                   D.C. Bar No. 988441
 Alan Pemberton (D.C. Bar No. 367108)              Assistant United States Attorney
 Nooree Lee (D.C. Bar No. 1001687)                 U.S. Attorney’s Office, Civil Division
 Covington & Burling LLP                           555 Fourth Street, NW
 One CityCenter                                    Washington, DC 20530
 850 Tenth Street NW                               (202) 252-7113
 Washington, DC 20001                              Michael.Tilghman@usdoj.gov
 (202) 662-5430
 apemberton@cov.com                        Attorneys for the United States of America
 nlee@cov.com

 Jonathan E. Lowy (D.C. Bar No. 418654)
 Joshua Scharff (D.C. Bar No. 999392)
 Brady Center to Prevent Gun Violence
 840 First Street NE Suite 400
 Washington, DC 20002
 (202) 370-8105
 jscharff@bradymail.org

 Attorneys for Plaintiff

Dated: June 3, 2021




                                           -3-
